Case 2:20-cv-00955-JLB-NPM Document 58-19 Filed 03/29/21 Page 1 of 2 PagelD 682

 

m p a WGcU DE - 2 SIGN IN eaNPR SHOP Sa
NEWS > TARTS & LIFES +-MUSIC® oe SHOWS & PODCASTS©&}> 2 SEARCH

fom SHORT WAVE

mae Harvard Professor's Arrest

SUBSCRIBE

Raises Questions About
Scientific Openness

February 19. 2020-4:00 AM ET

&® GEOFF BRUMFIEL

 

Harvard University professor Charles Lieber leaves the Moakley Federal

Courthouse in Boston late last month.
Charles Krupa/AP

Until late last month, Charles Lieber lived the
quiet life of an elite American scientist. His lab at
Harvard University researched things like how to
meld tiny electronics with the brain. In his spare

time, he grew award-winning pumpkins in front of

his house. EXHIBIT 19

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-19 Filed 03/29/21 Page 2 of 2 PagelD 683

 

m p F WGcu Gamo C- 2 SIGN IN aNPR SHOP Sea
mNEWS@e wARTS & LiIFE@ +r,MUSIC®S a SHOWS & PODCASTS©® 2 SEARCH
Anata SHORT WAVE
Tener Harvard Professor's Arrest
SUBSCRIBE - -
Raises Questions About
- Scientific Openness

February 19, 2020- 4:00 AM ET

& GEOFF BRUMPFIEL

"This is a big, big case," says Frank Wu, a professor
at the University of California Hastings College of
the Law who tracks Chinese espionage cases. "This
is a case that's all about U.S.-China relations. It's
about competition. It's about how science should

be done."
